Citation Nr: 1310021	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  06-25 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability, to include amyloidosis, to include as due to herbicide exposure.

2.  Entitlement to a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The appellant had active duty from February 1969 to November 1970.

This case comes before the Board of Veterans' Appeal (Board) on appeal from December 2005 and June 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The matters were previously before the Board in August 2008, May 2010, and August 2012, at which times it was remanded for additional development.  The case has now returned to the Board for further appellate consideration.

In October 2012, the appellant had a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for a psychiatric disability, other than PTSD and entitlement to a pulmonary disability, other than amyloidosis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides therein, including Agent Orange.

2.  The Veteran is currently diagnosed with pulmonary amyloidosis.
 
3.  There is no diagnosis of PTSD based on any claimed stressor or fear of hostile military or terrorist activity, the Veteran did not engage in combat with the enemy, and there is no credible evidence corroborating any of the Veteran's alleged in-service stressors.


CONCLUSIONS OF LAW

1.  Pulmonary amyloidosis may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1116, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309. (2012).  

2.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and the Board has identified none. 

In February 2005, March 2006, and August 2007, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claims and its duty to assist him in substantiating his claims under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claims such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  See 38 C.F.R. § 3.159(b)(1).  He was also provided with notice of the type of evidence necessary to establish a disability rating or effective date in the event of award of the benefit sought per Dingess.

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his appeal and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

Moreover, it is noted that the Veteran presented testimony on personal hearing in October 2012.  The Veterans Law Judge who conducted the hearing advised the appellant as to what was required for a grant of service connection, potential evidentiary defects were identified and a suggestion for a cure was addressed.  The actions of the Veterans Law Judge supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Thus, it is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (the Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim). 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment, Social Security Administration records, private treatment records, and VA outpatient treatment records.  VA examinations and opinions were obtained in December 2009 and October 2011.  38 C.F.R. § 3.159(c)(4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations with opinions obtained in this case is adequate, as they are based on detailed and thorough physical examinations.  The Board thus concludes that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  


II. Pertinent Legal Criteria

In order to establish service connection for a present disability, a claimant must demonstrate "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing PTSD in 38 C.F.R.§ 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varies depending upon whether the veteran engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided that such testimony was found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.

Prior to an amendment to the PTSD regulation, discussed below, where the claimed stressor was not related to combat, a veteran's lay testimony alone was not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record was required to contain service records or other corroborative evidence which substantiated or verified the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).


III. Legal Analysis

1.  Amyloidosis

The Veteran asserts that service connection is warranted for amyloidosis that is due to Agent Orange exposure.  The record shows that since 2000, the Veteran has been diagnosed with amyloidosis with pulmonary nodules.  The record also shows that VA has accepted that the Veteran had in-country Vietnam service and was, thus, exposed to Agent Orange. (See March 2006 Statements of the Case).  38 C.F.R. § § 3.307, 3.309(e).

In order to establish a presumption that a disease was incurred in service and is associated with exposure to certain herbicide agents, a claimant must show (1) that a veteran served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975; (2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in 38 C.F.R. § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

In 2009, VA amended its regulations concerning presumptive service connection for a certain disease based on the National Academy of Science Institute of Medicine committee report, "Veterans and Agent Orange: Update 2006."  74 Fed. Reg. 21258 (May 7, 2009).  The amendment implemented the Secretary of Veterans Affairs' decision that there is a positive association between exposure to herbicides used in the Republic of Vietnam during the Vietnam era and the subsequent development of AL amyloidosis.  Id. at 21258-21259. 

Therefore, the amendment established a presumptive service connection for AL amyloidosis based on herbicide exposure for all claims pending before VA on or received after May 7, 2009.  Id. at 21259.  As the Veteran's claim was pending on this date, his amyloidosis with pulmonary nodules is presumed to have been related to his exposure to herbicides in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e). 

Accordingly, service connection is warranted for pulmonary amyloidosis.

B.  PTSD

The Veteran asserts that service connection is warranted for PTSD.  The Board, however, finds that the Veteran's claim for service connection fails.  
 
First, there is no evidence corroborating the Veteran's in-service stressor.  The Board notes that the Veteran does not allege, and a review of his official military documentation contained in his claims file does not otherwise indicate, that he engaged in combat against enemy forces or was otherwise in fear of hostile military or terrorist activity as contemplated by VA regulations.  Consequently, the evidentiary presumption of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  See VAOPGCPREC 12-99.  Therefore, any alleged stressors in service must be independently verified, i.e., corroborated by objective credible supporting evidence.

Here, the Veteran has reported that his stressor involves almost being involved being caught in a typhoon for 11 days in February 1970 while serving aboard the USS Procyon.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., being in a typhoon while in service).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board, however, finds that the record does not contain any independent evidence that corroborates his statements as to the occurrence of this claimed stressor.  Indeed, in a December 2010 Memorandum, F.T.B.,the JSSRC Coordinator at the Appeals Management Center made a formal finding as to a lack of information required to corroborate the Veteran's stressors.  Such decision was based on a review of the Veteran's available personnel files and information submitted by the National Archives and Records Administration (NARA) that consisted of deck logs from the USS Procyon for February 1970 which did not indicate that the ship was caught in any severe weather.  Thus, there is no independent evidence corroborating the Veteran's statement as to the occurrence of his claimed stressor.

Second, the Veteran's claim for service connection fails because the evidence of record does not establish that the Veteran has a current PTSD diagnosis.  Indeed, the Veteran's October 2012 videoconference hearing transcript shows that his representative admitted the Veteran did not currently have a "clear diagnosis of PTSD."  (Transcript (T.) at page (pg.) 8.).  Additionally, an October 2011 VA examination report shows that the examiner, after an evaluation of the Veteran, found that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  Moreover, although a private November 2012 mental health assessment shows that the Veteran presented for complaints of depression and PTSD, the evidence does not show that the Veteran was, in fact, diagnosed with PTSD that was based on a verified in-service stressor.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  

Although the Veteran has indicated that it is his belief that he currently has PTSD, he has not been shown to have the requisite training or credentials needed to ascertain whether he currently has PTSD.  The medical evidence does not indicate that the Veteran currently has PTSD.  Thus, to the extent that the medical evidence addresses whether the Veteran currently has PTSD, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  see Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he currently has PTSD, the medical evidence indicating an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits. 

Thus, for the foregoing reasons, the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.


ORDER

Service connection for pulmonary amyloidosis is granted.

Entitlement to service connection for PTSD is denied.



REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. § 3.159 (2012).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

A. Pulmonary Disability, other than Amyloidosis

In a May 2010 decision, the Board remanded the claim at issue, for a VA examination to determine the nature and etiology of the Veteran's claimed pulmonary disabilities.  The requested examination was provided in October 2011.  At that time, the examiner diagnosed the Veteran with "asthma, equivalent to COPD, equivalent to emphysema" and opined that such condition was at least as likely as not related to his military service.  The cited rationale for the diagnosis was as follows: 

The Veteran is currently and has in the past used an albuterol inhaler for a diagnosis of asthma that he was given in the past.  Although his current pulmonary functional tests do not document obstructive lung disease, which would be consistent with either asthma or emphysema, his separation exam documented physical findings consistent with emphysema, and he is currently being treated with inhalers which would be consistent with COPD, asthma, or emphysema, therefore, with evidence in equipoise supporting diagnosis or no diagnosis of emphysema/asthma/COPD, the benefit goes to the Veteran.

The Board notes that such findings are confusing and convoluted with regard to whether the Veteran, in fact, has a current diagnosis and/or what, the proper diagnosis is.  Indeed, although the examiner reported that pulmonary function tests did not indicate obstructive lung disease, two of her provided diagnoses are, in fact, obstructive lung diseases.  Moreover, although she indicated that that the Veteran uses an Albuterol inhaler, she also specifically indicates that it was for a past diagnosis of asthma.  There is no evidence that the Veteran has a current diagnosis of asthma.  Moreover, the Board finds that the examiner's provided diagnosis of "asthma, equivalent to COPD, equivalent to emphysema" is not concise and that a more clear, precise diagnosis is necessary.   

Therefore, for these reasons, the Board finds that the October 2011 VA opinion is inadequate and that a new VA examination with opinion is necessary.  Thus, given the foregoing, the Board finds that compliance with the May 2010 remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.

B.  Psychiatric Disability, other than PTSD

The record shows that the Veteran has been diagnosed with psychiatric disabilities, including mood disorder, depression, and anxiety disorder.  The record, including a June 1999 private treatment record and an April 2005 VA outpatient treatment record, shows that the Veteran indicated that multiple stressors had contributed to his depression, including his amyloidosis.  Thus, in light of the Board's grant of service connection for amyloidosis in the decision above, the Board finds that the matter must be remanded for another opinion as to the etiology of the Veteran's psychiatric disabilities, to include whether any such condition is caused or aggravated by his service-connected amyloidosis. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's should be afforded a VA examination by the appropriate examiner (s) to determine the nature and etiology of his pulmonary disabilities, other than amyloidosis.  All pulmonary disabilities should be identified.

* The examiner should be requested to furnish an opinion concerning whether it is at least as likely as not that any current pulmonary disability is etiologically related to service, to include asbestos exposure and the documented findings of emphysema on the Veteran's November 1970 separation examination.

* The examiner should be requested to furnish an opinion concerning whether it is at least as likely as not that any current pulmonary disability is proximately due to, the result of, or aggravated by the Veteran's service-connected amyloidosis.

* A rationale should accompany all conclusions reached in the narrative portion of the examination report.  The examiner should specifically address the findings of the October 2011 VA examiner and the findings of mild focal emphysema on a private January 2000 surgical pathology report.

* The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion. 

2.  The Veteran should be afforded a VA examination by the appropriate examiner (s) to determine the nature and etiology of his psychiatric disabilities, other than PTSD.  All psychiatric disabilities should be identified.  

* The examiner should be requested to furnish an opinion concerning whether it is at least as likely as not that any current psychiatric disability had its onset in service

* The examiner should also be requested to furnish an opinion concerning whether it is at least as likely as not that any current psychiatric disability is proximately due to, the result of, or aggravated by his service-connected amyloidosis.

* A rationale should accompany all conclusions reached in the narrative portion of the examination report.  

3.  Thereafter, re-adjudicate the issues on appeal.  Should any of the claims be denied, issue an appropriate supplemental statement of the case to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


